To require respondent to place a chancery cause pending in said court, wherein relator is complainant, which was not in readiness for hearing in time to be noticed for the first day in term, but the relator’s solicitors noticed it for a subsequent day, upon the calendar for the current term at the foot thereof.
Denied April 22, 1874.
The case was at issue on the bill, answer and replication, and defendant thereupon toolc the proper steps and obtained an order for the 'examination of witnesses in open court.
Held, that cases where witnesses are to be examined in open court must be noticed for hearing for the first day of term.